 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER LIPSEY, JR.,                             1:17-cv-01706-DAD-SAB (PC)

12                       Plaintiff,
                                                           ORDER REQUIRING DEFENDANT
13           v.                                            RANDOLPH TO RESPOND TO
                                                           PLAINTIFF’S MOTION TO ENFORCE
14    DAVEY, et al.,                                       SETTLEMENT AGREEMENT

15                       Defendants.                       (ECF No. 56)

16                                                         TWENTY-ONE (21) DAY DEADLINE

17

18          Plaintiff Christopher Lipsey, Jr. (“Plaintiff”) is a state prisoner who proceeded pro se and

19   in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

20          On July 12, 2019, a settlement conference was held before the undersigned. The terms

21   and conditions of the settlement agreement were placed on the record and the Court retained

22   jurisdiction to enforce the settlement. (ECF No. 49.)

23          On July 24, 2019, the parties filed a stipulation to dismiss this action with prejudice

24   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), (ECF No. 51), and the action was

25   terminated by operation of law, (ECF No. 52).

26          Currently before the Court is Plaintiff’s “Motion for Civil or Economic Penalties/Fines for

27   Breach of Contract/Settlement or Equitable Relief,” filed March 18, 2020. (ECF No. 56.) In his

28   motion, Plaintiff states that as of March 9, 2020, he has not received payment pursuant to the

                                                       1
 1   settlement agreement, and therefore seeks an order for Defendant to pay Plaintiff the agreed upon

 2   amount, as well as additional relief such as default judgment and/or additional monetary

 3   sanctions. (Id.) The Court construes Plaintiff’s motion as a motion to enforce the settlement

 4   agreement.

 5          The Court finds it appropriate to obtain a response from Defendant Randolph regarding

 6   the motion. Accordingly, Defendant Randolph shall file a response to Plaintiff’s motion, (ECF

 7   No. 56), within twenty-one (21) days from the date of this order. Plaintiff’s reply, if any, is due

 8   within seven (7) days from the date of service of Defendant Randolph’s response.

 9
     IT IS SO ORDERED.
10

11      Dated:     March 19, 2020                             /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
